Exhibit 10.1

THIRD AMENDMENT
TO THE
ROGERS CORPORATION
ANNUAL INCENTIVE COMPENSATION PLAN



WHEREAS, Rogers Corporation, a Massachusetts corporation (the “Company”),
maintains the Rogers Corporation Annual Incentive Plan (the “Plan”); and

WHEREAS, the Compensation and Organization Committee of the Board of Directors
(the “Committee”) has determined that it is in the Company’s best interest to
amend the Plan as set forth below.

NOW, THEREFORE, by virtue and in exercise of the power reserved to the Committee
and pursuant to the authority delegated to the undersigned officer of the
Company by action taken by the Committee, the Plan be and is hereby amended as
follows, effective January 1, 2011:

By substituting footnote 2 to the table under Section 4.2 with the following new
footnote 2:

 “The Division/Group Performance portion for each Corporate Report will be
determined by multiplying 70% of his or her Target Award by the result obtained
by the weighted average of actual divisional sales and profit performance had
each Division achieved their 100% target for sales and profits for the
year.  Calculations of the actual percentage of Corporate Target Awards will be
made by interpolating between points on the Performance Measurement Schedule.”

By amending Section 4.3 of the Plan in its entirety to read as follows:

The Corporate portion of a Participant’s annual incentive award is based on two
performance criteria, sales and earnings per share (“EPS”).  Each performance
criteria shall be equally weighted 50%.  Goals will be established for each of
these performance criteria at the beginning of each Plan Year by the
Compensation and Organization Committee of the Board of Directors (the
“Committee”) and expressed in an award schedule that prescribes the percentage
of Corporate Target Award paid out at each level of performance achievement.

3.            Section 6.1 of the Plan is hereby amended in its entirety to read
as follows:

The annual bonus award for any Participant will be limited to 200% of his or
her  Target Award.

Except as expressly amended by this Third Amendment, the Plan in all other
respects remains in full force and effect and is hereby confirmed.

IN WITNESS WHEREOF, the Committee has caused this Third Amendment to the Plan to
be duly executed on this 8th   day of February, 2011.



 

ROGERS CORPORATION

  By: /s/Robert D. Wachob Its: President and Chief Executive Officer

